Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 1 of 20
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 2 of 20
              Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 3 of 20




                     Margate, NJ 08402
                     890 Forty Foot Road, Lansdale, PA 19446
                                 Lansdale, PA




                                                                                     9

                                                                                     9

                                                                                     9

                                                                                      9



     1/22/2021                                                          




                                                    x
                                                               Employment Discrimination




    'FSOBOEP*3JWFSB

9

9

      1/22/2021                                                        
           Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 4 of 20




                  IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
MARION SALAMON                       :
Margate, NJ 08402                    :   CIVIL ACTION NO.
                                     :
                         Plaintiff,  :
                                     :
              v.                     :
                                     :
SKF USA, INC.                        :   JURY TRIAL DEMANDED
890 Forty Foot Road                 :
Lansdale, PA 19446                  :
                                    :
                         Defendant. :
___________________________________ :

                                         COMPLAINT

I.      INTRODUCTION

        Plaintiff, Marion Salamon, is a former employee of SKF USA Inc. (“Defendant”), who has

been discriminated against by Defendant based upon his age (then 65). Despite Plaintiff’s positive

performance history, Plaintiff was terminated, without warning, after more than 11 years of loyal

and dedicated service.

       Plaintiff brings this action against Defendant under the Age Discrimination in Employment

Act, as amended, 29 U.S.C. §621, et seq. (“ADEA”), and the Pennsylvania Human Relations Act,

as amended 43 P.S. §951, et seq. (“PHRA”). Plaintiff seeks equitable relief and damages, including

economic loss, compensatory damages, liquidated damages, attorneys’ fees and costs, and all other

relief this Court deems appropriate.

II.     PARTIES

      1.       Plaintiff, Marion Salamon, is a citizen of the State of New Jersey.

      2.       At the time of his termination, Plaintiff was 65 years old.
                 Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 5 of 20




       3.            Defendant is a corporation and citizen of Pennsylvania corporation with a principal

place of business located in Lansdale, Pennsylvania.

       4.            Defendant is engaged in an industry affecting interstate commerce and regularly

conducts business in the Commonwealth of Pennsylvania.

       5.            At all times material hereto, Defendant employed more than 20 people, including

more than 4 employees within the Commonwealth of Pennsylvania.

       6.            At all times material hereto, Defendant acted by and through its authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment with

Defendant and in furtherance of Defendant’s business.

       7.            At all times material hereto, Defendant acted as an “employer” within the meaning

of the statutes which form the bases of this matter.

       8.            At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the statutes which form the bases of this matter.

III.        JURISDICTION AND VENUE

            9.       The causes of action which form the bases of this matter arise under the ADEA and

the PHRA.

            10.      The District Court has jurisdiction over the action pursuant to 28 U.S.C. § 1332(a),

in that the Plaintiff is a citizen of New Jersey and Defendant is a citizen of Pennsylvania and the

amount in controversy exceeds $75,000, exclusive of interest and costs, and 28 U.S.C. § 1331, in

that Plaintiff has alleged violations of federal law.

         11.         The District Court has jurisdiction over Count I (ADEA) pursuant to 28 U.S.C.

§ 1331 and § 1332.

                                                      2
         Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 6 of 20




       12.     The District Court has jurisdiction over Count II (PHRA) pursuant to 28 U.S.C. §

1332 and § 1367.

       13.     Venue is proper in this District Court under 28 U.S.C. § 1391(b).

       14.     On or about January 24, 2019, Plaintiff filed a Complaint of Discrimination with

the Pennsylvania Human Relations Commission (“PHRC”) complaining of the acts of

discrimination alleged herein. The Complaint was cross-filed with the Equal Employment

Opportunity Commission (“EEOC”). Attached hereto, incorporated herein, and marked as Exhibit

A is a true and correct copy of Plaintiff’s Complaint of Discrimination (with personal identifying

information redacted).

       15.     More than 1 year has passed since Plaintiff filed his Complaint of Discrimination

with the PHRC and EEOC.

       16.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.    FACTUAL ALLEGATIONS

       17.     Plaintiff was hired by Defendant on or about January 15, 2007.

       18.     At the time of Plaintiff’s termination from Defendant on November 29, 2018, he

had over 11 years of loyal and dedicated service at Defendant.

       19.     Throughout his employment at Defendant, Plaintiff consistently performed his job

in a highly competent manner and received positive feedback.

       20.     At all relevant times, Plaintiff held the position of Key Account Manager.




                                                3
             Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 7 of 20




           21.      As Key Account Manager, Plaintiff reported to Michael Newman (“Newman”)

(45), 1 Director, Key Accounts-East. Newman reported to Larry Horton (“Horton”) (48), Vice

President, Original Equipment Manufacture Industrial Sales USA.

           22.      Horton reported to Brian Weiss (“Weiss”) (50), Vice President, Operations.

           23.      Plaintiff was the oldest employee directly reporting to Newman.

           24.      While reporting to Newman, Newman often referred to Plaintiff as “old school.”

           25.      Plaintiff understood Newman’s comment to be discriminatory based on his age.

           26.      Plaintiff was better qualified for the Key Account Manager position than his peers

who directly reported to Newman.

           27.      On November 29, 2018, without any notice or warning, in a meeting with Horton

and Bart Bartholomew (“Bartholomew”) (52), Vice President, People Operations, Defendant

terminated Plaintiff’s employment, effective November 30, 2018 (the “Termination Meeting”).

           28.      After the Termination Meeting, Plaintiff was immediately escorted from the

premises.

           29.      Prior to the Termination Meeting, Plaintiff had no indication that his job was in

jeopardy.

           30.      Defendant’s stated reason for Plaintiff’s termination was job elimination.

           31.      During the Termination Meeting, Plaintiff asked why he was being terminated

despite his strong sales numbers, which increased 12% from the previous year and while the

business appeared to be growing.

           32.      In response, Horton stated that Defendant was going to try a new approach.


1
    All ages herein are approximations.
                                                     4
             Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 8 of 20




        33.      At the Termination Meeting, Defendant provided Plaintiff with a Separation

Agreement and General Release, which included an “Employment Termination Program

Disclosure.”

        34.      The Employment Termination Program Disclosure stated that the “Eligibility

Factors” considered for selecting individuals for termination were based on “either … seniority,

elimination of … job[,] or performance.”

        35.      Defendant terminated the following employees who were then reporting directly to

Newman: Michael Sacks (“Sacks”) (55), Key Account Manager; Todd Walters (“Walters”) (61),

Key Account Manager; and Plaintiff (65).

        36.      Plaintiff had no documented disciplinary or performance issues throughout his

employment at Defendant.

        37.      Defendant did not offer Plaintiff a downgraded position or a position with reduced

pay before terminating his employment.

        38.      All 72 employees that Defendant retained in the Decisional Unit, defined as “[a]ll

employees in the position of Account Manager,” when Plaintiff was terminated, were younger than

Plaintiff.

        39.      All 12 employees that Defendant terminated in the Decisional Unit, when Plaintiff

was terminated, were above the age of 50, including 5 over the age of 60.

        40.      Defendant retained all 30 employees under the age of 50 in the Decisional Unit.

        41.      As a result of his termination, Defendant assigned a portion of Plaintiff’s job duties,

including his largest customer account, to Scott Herrala (“Herrala”) (52), Industry/Program

Manager.

                                                   5
           Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 9 of 20




          42.   Upon information and belief, Plaintiff’s other accounts were reassigned to

substantially younger employees.

          43.   Plaintiff was more qualified to perform his job duties than Herrala and/or the

younger employees who took over his accounts.

          44.   Defendant’s stated reasons for terminating Plaintiff’s employment are pretext for

age discrimination.

          45.   Defendant had an Early Retirement Program and provided financial incentives for

employees age 55 and above to leave the workforce.

          46.   Defendant’s Early Retirement Program targeted and paid only employees over the

age of 55 to leave their employment at Defendant.

          47.   The reduction in force that Defendant conducted on or about November 29, 2018,

targeted older employees.

          48.   As a direct and proximate result of the discriminatory conduct of Defendant,

Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or earning

capacity, pain and suffering, embarrassment, humiliation, loss of self-esteem, mental anguish, and

loss of life’s pleasures, the full extent of which is not known at this time.

          49.   Plaintiff’s age was a motivating and/or determinative factor in Defendant’s decision

to terminate his employment.

          50.   Defendant acted with malice and/or reckless indifference to Plaintiff’s protected

rights.

          51.   The conduct of Defendant, as set forth herein, was willful under the circumstances

and warrants the imposition of liquidated damages.

                                                  6
         Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 10 of 20




        52.     No previous application has been made for the relief requested herein.

                           COUNT I—VIOLATION OF THE ADEA

        53.     Plaintiff incorporates herein by reference the above paragraphs as if set forth herein

in their entirety.

        54.     By committing the foregoing acts of discrimination against Plaintiff, Defendant has

violated the ADEA.

        55.     Defendant’s violations of the ADEA were intentional and willful under the

circumstances, warranting the imposition of liquidated damages.

        56.     As a direct and proximate result of Defendant’s violation of the ADEA, Plaintiff

has suffered the injuries, damages and losses set forth herein.

        57.     Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the

unlawful behavior complained of herein.

        58.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory acts unless and until this Court grants

the relief requested herein.

        59.     No previous application has been made for the relief requested herein.

                          COUNT II—VIOLATION OF THE PHRA

        60.     Plaintiff incorporates herein by reference the above paragraphs as if set forth herein

in their entirety.

        61.     By committing the foregoing acts of discrimination against Plaintiff, Defendant

violated the PHRA.



                                                  7
          Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 11 of 20




         62.    As a direct and proximate result of Defendant’s violation of the PHRA, Plaintiff

has sustained the injuries, damages and losses set forth herein and has incurred attorneys’ fees and

costs.

         63.    Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Defendant’s discriminatory acts unless and until the Court grants

the relief requested herein.

         64.    No previous application has been made for the relief requested herein.

                                             RELIEF

         WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendant’s improper conduct, and specifically prays that the Court grant the following relief to

the Plaintiff by:

                (a)    declaring the acts and practices complained of herein to be in violation of

the ADEA;

                (b)    declaring the acts and practices complained of herein to be in violation of

the PHRA;

                (c)    enjoining and permanently restraining the violations alleged herein;

                (d)    entering judgment against the Defendant and in favor of the Plaintiff in an

amount to be determined;

                (e)    awarding compensatory damages to make the Plaintiff whole for all lost

earnings, earning capacity and benefits, past and future, which Plaintiff has suffered or may suffer

as a result of Defendant’s improper conduct;



                                                 8
         Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 12 of 20




               (f)     awarding compensatory damages to Plaintiff for past and future pain and

suffering, emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiff

has suffered or may suffer as a result of Defendant’s improper conduct;

               (g)     awarding liquidated damages to Plaintiff;

               (h)     awarding Plaintiff other such damages as are appropriate under the ADEA

and the PHRA;

               (i)     awarding Plaintiff the costs of suit, expert fees and other disbursements, and

reasonable attorneys’ fees; and,

               (j)      granting such other and further relief as this Court may deem just, proper,

or equitable including other equitable and injunctive relief providing restitution for past violations

and preventing future violations.



                                                            CONSOLE MATTIACCI LAW

                                                      BY: Fernando I. Rivera
                                                          KATHERINE C. OELTJEN, ESQ.
                                                          FERNANDO I. RIVERA, ESQ.
                                                          1525 Locust Street, 9th Floor
                                                          Philadelphia, PA 19102
                                                          (215) 545-7676

 Dated: 1/22/2021                                          Attorneys for Plaintiff




                                                  9
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 13 of 20




           EXHIBIT A
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 14 of 20
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 15 of 20
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 16 of 20
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 17 of 20
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 18 of 20
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 19 of 20
Case 2:21-cv-00311-MSG Document 1 Filed 01/22/21 Page 20 of 20
